      Case 2:21-cv-00611-GBW-CG Document 29 Filed 09/13/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

COUNTY COMMISSIONERS OF THE
COUNTY OF SIERRA, et al.,

             Petitioners,

v.                                                     No. CV 21-611 GBW/CG

UNITED STATES DEPARTMENT OF
THE INTERIOR, et al.,

             Federal Respondents.

                  ORDER EXTENDING FEDERAL RESPONDENTS’
                    TIME TO FILE A RESPONSIVE PLEADING

      THIS MATTER is before the Court on Federal Respondents’ Unopposed Motion

for Extension of Time to Respond to Petitioners’ July 1, 2021 Petition for Review of

Final Agency Action, ECF No. 1 (the “Motion”), (Doc. 28), filed September 10, 2021. In

the Motion, Federal Respondents explain that “undersigned counsel . . . will be unable

to properly prepare and file a response to the Petition because of numerous other

litigation and personal obligations from August into October, 2021.” Id. at 1. As such,

Federal Respondents request a twenty-eight-day extension of the deadline to answer

the Petition to October 15, 2021. Id. The Court, having reviewed the Motion and noting it

is unopposed, finds the Motion is well-taken and shall be GRANTED.

      IT IS THEREFORE ORDERED that Federal Respondents’ responsive pleading

to the Petition shall be due October 15, 2021.

      IT IS SO ORDERED.


                                  ______________________________
                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
